   Case: 2:19-cv-05242-JLG-KAJ Doc #: 1 Filed: 11/26/19 Page: 1 of 9 PAGEID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

LEE LOEW,                                   :
3046 Grasmere Ave.,                         :      Case No.: 2:19-cv-5242
Columbus, OH 43224                          :
                                            :      JUDGE
              Plaintiff,                    :
                                            :      MAGISTRATE JUDGE
       v.                                   :
                                            :
REGRET INC., d/b/a SUNBURST                 :
POOLS,                                      :
c/o Registered Agent: Joseph J. Wagner      :
179 Beechwood Dr.                           :      Jury Demand Endorsed Hereon
Reynoldsburg, OH 43068                      :
                                            :
and                                         :
                                            :
JOSEPH J. WAGNER,                           :
179 Beechwood Dr.                           :
Reynoldsburg, OH 43068                      :
                                            :
              Defendants.                   :

                                         COMPLAINT

       NOW COMES Plaintiff Lee Loew (“Plaintiff”) and proffers this Complaint for damages

against Defendant Regret Inc., d/b/a Sunburst Pools and Defendant Joseph J. Wagner

(“Defendants”).

                               JURISDICTION AND VENUE

       1.     This action is brought pursuant to the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §201, et seq., the Ohio Minimum Fair Wage Standards Act ("OMFWSA"), R.C. Chapter

4111 et seq., the Ohio Constitution, and the Ohio Prompt Pay Act.
   Case: 2:19-cv-05242-JLG-KAJ Doc #: 1 Filed: 11/26/19 Page: 2 of 9 PAGEID #: 2




       2.      Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331 and 29 U.S.C. §

1332(e), which provide for original jurisdiction of Plaintiff’s claims arising under the laws of the

United States and over actions to secure equitable and other relief.

       3.      This Court has jurisdiction over Plaintiff’s claims under the statutory law of Ohio

pursuant to supplemental jurisdiction as codified at 28 U.S.C. § 1367.

       4.      Venue is proper in this forum pursuant to 28 U.S.C. §1391, because Plaintiff

entered into an employment relationship with Defendant in the Eastern Division of the Southern

District of Ohio, performed his job duties there, and Defendants are doing and have done

substantial business in the Southern District of Ohio.

                                         THE PARTIES

       5.      Plaintiff Lee Loew is an individual, a United States citizen, and a resident of

Franklin County, Ohio.

       6.      At all times relevant herein, Plaintiff was an “employee” of Defendants’ as that

term is defined by the FLSA and Ohio law.

       7.      Defendant Regret Inc. is Ohio Corporation conducting business in the Southern

District of Ohio.

       8.      Defendant Joseph J. Wagner is an individual and resident of Fairfield County, Ohio.

       9.      Upon information and belief, Defendant Wagner is the sole owner of Defendant

Regret Inc. and controls the pay policies and practices related to Defendants’ employees.

       10.     At all times relevant herein, Defendants are and have been jointly and individually,

“employers” as that term is defined by the FLSA and R.C., Chapter 4111.

       11.     At all times relevant herein, Defendants have mutually benefitted from the work

performed by Plaintiff.


                                                 2
   Case: 2:19-cv-05242-JLG-KAJ Doc #: 1 Filed: 11/26/19 Page: 3 of 9 PAGEID #: 3




         12.     At all times relevant herein, Defendants have not acted entirely independently of

each other and have not been completely disassociated with respect to Plaintiff.

         13.     At all times relevant herein, Defendants have shared the services of Plaintiff.

         14.     At all times relevant here, Defendants acted directly or indirectly in the interest of

each other in relation to Plaintiff.

         15.     At all times relevant herein, Defendants have been jointly engaged in interstate

commerce or in the production of goods for commerce, and/or the business activities of Defendants

constituted an enterprise engaged in interstate commerce within the meaning of the FLSA, and/or

Defendants have an annual dollar volume of sales or business of at least $500,000.

         16.     Upon information and belief, at all times relevant herein, Defendants were fully

aware of the fact that they were legally required to comply with the wage and hour laws of the

United States and of the State of Ohio.

                                       FACTUAL BACKGROUND

         17.     Plaintiff performed work for Defendants between approximately April 2015 and

mid-October 2019.

         18.     Defendants operate “Sunburst Pools”—a full-service swimming pool company.

Defendant’ storefront is located at 12981 National Rd. SW in Etna, Ohio.

         19.     Defendants build, repair, and service swimming pools in Etna and surrounding

areas.

         20.     During his employment, Plaintiff was primarily responsible for building, repairing,

and servicing swimming pools. In addition, Plaintiff worked at Defendants’ storefront in the

winter months.

         21.     Plaintiff typically worked six days per week, Monday through Saturday.


                                                   3
   Case: 2:19-cv-05242-JLG-KAJ Doc #: 1 Filed: 11/26/19 Page: 4 of 9 PAGEID #: 4




       22.     Plaintiff worked an average of 60 hours per week.

       23.     Defendant misclassified Plaintiff as an independent contractor throughout his

employment with Defendant.

       24.     Throughout his employment, Plaintiff utilized Defendant’s tools and equipment to

perform his job duties.

       25.     Defendants directed Plaintiff’s work and set his schedule. Plaintiff did not have

the opportunity to choose which jobs he performed.

       26.     During his employment for Defendants, Plaintiff worked exclusively for

Defendants; Plaintiff did not have the opportunity to accept work outside of his work for

Defendants.

       27.     Plaintiff was paid a weekly salary. Plaintiff’s weekly pay ranged from $350 per

week to $750 per week, depending on how much Defendant Wagner believed Plaintiff was

“worth” that particular week.

       28.     Plaintiff did not clock in or out and was not responsible for reporting his time

worked each day.

       29.     Plaintiff was not exempt from overtime; however, Defendants never paid Plaintiff

one and one-half times his regular rate of pay for hours worked in excess of 40 per week.

       30.     Plaintiff was not paid a salary of at least $455 per week for all weeks worked.

       31.      Plaintiff’s primary job duty was building, repairing, and servicing swimming

pools. This was manual labor that involved hands-on work at customers’ homes.

       32.     Plaintiff gained the skills and knowledge required to perform his job through on-

the-job training.




                                                4
   Case: 2:19-cv-05242-JLG-KAJ Doc #: 1 Filed: 11/26/19 Page: 5 of 9 PAGEID #: 5




           33.   Plaintiff’s primary job duty did not include the exercise of discretion and

independent judgment on matters of significance.

           34.   Plaintiff did not manage the work of any other employees of Defendants.

           35.   Plaintiff complained to Defendant Wagner on numerous occasions and explained

that he believed his pay did not comply with the law; however, Plaintiff’s complaints were never

addressed.

                                           COUNT I
                     FLSA 29 U.S.C. § 201, et seq. – Failure to Pay Overtime

           36.   All of the preceding paragraphs are realleged as if fully rewritten herein.

           37.   Plaintiff was an employee of Defendants’ within the previous three years of the

filing of this Complaint.

           38.   Plaintiff was not exempt from the overtime provisions of the FLSA.

           39.   Defendants misclassified Plaintiff as an independent contractor and failed to pay

Plaintiff an overtime premium for all hours worked in excess of 40 per workweek.

           40.   Defendants were aware that Plaintiff worked more than 40 hours per workweek but

did not receive overtime compensation at a rate of one and one-half times her regular rate of pay

for hours worked in excess of 40 per workweek.

           41.   Defendants knew or should have known of the overtime payment requirement of

the FLSA and that Plaintiff was a non-exempt employee entitled to overtime compensation for all

hours worked in excess of 40 per workweek.

           42.   Defendants’ refusal to properly compensate Plaintiff as required by the FLSA was

willful.

           43.   As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered

damages.

                                                   5
   Case: 2:19-cv-05242-JLG-KAJ Doc #: 1 Filed: 11/26/19 Page: 6 of 9 PAGEID #: 6




                                          COUNT II
                            R.C. 4111.03 – Failure to Pay Overtime

       44.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       45.     Defendants violated the Ohio Minimum Fair Wage Standards Act, Ohio Revised

Code, Section 4111.03 by misclassifying Plaintiff as an independent contractor and failing to

compensate Plaintiff at a rate of one and one-half times his regular rate of pay for all hours worked

in excess of 40 in each workweek.

       46.     Defendants’ knowing failure to pay Plaintiff overtime wages for hours worked in

excess of 40 per workweek is a violation of Section 4111.03 of the Ohio Revised Code.

       47.     For Defendants’ violations of R.C. 4111.03, Plaintiff is entitled to recover unpaid

wages, an additional two times the amount of the unpaid wages, attorneys’ fees and costs, and all

other remedies available under Ohio law.

                                         COUNT III
                FLSA 29 U.S.C. § 201, et seq. – Failure to Pay Minimum Wage

       48.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       49.     Plaintiff was an employee of Defendants’ within the previous three years of the

filing of this Complaint.

       50.     Plaintiff was not exempt from the minimum wage mandates of the FLSA.

       51.     Defendants misclassified Plaintiff as an independent contractor and failed to pay

Plaintiff at a rate of no less than minimum wage for all hours worked.

       52.     Defendants knew or should have known of the minimum wage payment

requirement of the FLSA and that Plaintiff was a non-exempt employee entitled to a rate of pay

no less than minimum wage for all hours worked.




                                                 6
   Case: 2:19-cv-05242-JLG-KAJ Doc #: 1 Filed: 11/26/19 Page: 7 of 9 PAGEID #: 7




           53.   Defendants’ refusal to properly compensate Plaintiff as required by the FLSA was

willful.

           54.   As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered

damages.

                                         COUNT IV
                  OMFWSA R.C. 4111.02 & Ohio Constitution Section 34(a) -
                               Failure to Pay Minimum Wage

           55.   All of the preceding paragraphs are realleged as if fully rewritten herein.

           56.   Defendants have violated the Ohio Minimum Fair Wage Standards Act, Ohio

Revised Code, Section 4111 et seq., and Section 34(a) of the Ohio Constitution by not paying

Plaintiff minimum wage for all hours worked.

           57.   Defendants’ knowing failure to properly pay Plaintiff is a violation of Chapter 4111

of the Ohio Revised Code and Section 34(a) of the Ohio Constitution.

           58.   For Defendants’ violation of R.C. § 4111.02 and Section 34(a) of the Ohio

Constitution, Plaintiff is entitled to recover unpaid wages, an additional two (2) times the unpaid

wages, interest, attorneys’ fees, and all other remedies available under Ohio law.

                                               COUNT V
                        R.C. 4113.15 – Failure to Tender Pay by Regular Payday

           59.   All of the preceding paragraphs are realleged as if fully rewritten herein.

           60.   Plaintiff asserts this claim under R.C. 4113.15, which requires Defendants to

compensate its employees within thirty (30) days of the performance of compensable work.

           61.   Defendants failed to make proper wage payments to Plaintiff for all hours worked.

           62.   By failing to make the wage payments within 30 days of when such payments were

due, Defendants have violated R.C. 4113.15.



                                                   7
   Case: 2:19-cv-05242-JLG-KAJ Doc #: 1 Filed: 11/26/19 Page: 8 of 9 PAGEID #: 8




       63.      As a result, in addition to the amount owed to Plaintiff, Defendants are liable to

Plaintiff for an amount equal to six percent of Plaintiff’s claim still unpaid or two hundred dollars

per paid period, whichever is greater.

                                        PRAYER FOR RELIEF


WHEREFORE, Plaintiff is entitled to and prays for the following relief:

             A. A declaratory judgment that Defendants’ practices complained of herein are

                unlawful under the FLSA and the OMFWSA;

             B. An injunction against Defendants from engaging in each of the unlawful practices,

                policies, and patters set forth herein;

             C. An award of unpaid wages due under the FLSA, OMFWSA, and R.C. § 4113.15;

             D. An award of liquidated damages and/or treble damages as a result of Defendants’

                failure to pay minimum wage and overtime compensation pursuant to 29 U.S.C.

                § 216 and R.C., Chapter 4111;

             E. An award of an additional six percent of Plaintiff’s unpaid wages, or two hundred

                dollars per pay period in which Defendants failed to properly compensate Plaintiff,

                whichever is greater, pursuant to R.C. 4113.15;

             F. An award of prejudgment and post judgment interest;

             G. An award of costs and expenses of this action together with reasonable attorneys’

                fees and expert fees;

             H. Such other legal and equitable relief as this Court deems appropriate.




                                                   8
Case: 2:19-cv-05242-JLG-KAJ Doc #: 1 Filed: 11/26/19 Page: 9 of 9 PAGEID #: 9




                                              Respectfully submitted,


                                              /s/Greg Mansell
                                              Greg R. Mansell (0085197)
                                              (Greg@MansellLawLLC.com)
                                              Carrie J. Dyer (0090539)
                                              (Carrie@MansellLawLLC.com)
                                              Mansell Law, LLC
                                              1457 S. High St.
                                              Columbus, Ohio 43207
                                              Ph: (614) 610-4134
                                              Fax: (614) 547-3614
                                              Counsel for Plaintiff




                                     JURY DEMAND

   Plaintiff hereby requests a jury of at least eight (8) persons.



                                              /s/Greg R. Mansell_________________
                                              Greg R. Mansell (0085197)




                                              9
